DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are moot in view of the Examiner’s Amendment shown below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kate Fox on February 2nd, 2021 and an email confirmation on February 11th, 2021.
The application has been amended as follows:
	1) In the Specification filed 01/15/2021, replace every instance of “technics” with 			--techniques--.
	2) In the Drawings filed 02/19/2018, replace Figure 1 with the attached Figure 1 				Replacement Sheet. 
	3) In the Claims filed 01/15/2021, amend the entire claim set accordingly:

1.  (Currently Amended) A system for secure ultrasound treatment of living tissues,
the system comprising: 
an ultrasound probe comprising:
a reflective cavity in acoustic communication with living tissues to transmit ultrasound waves to said living tissues; 
at least one transducer; 
a thermometer for measuring a temperature of the reflective cavity; and
a controller configured to control the at least one transducer of the ultrasound probe, the controller configured to: 
cause the at least one transducer to emit at least one first ultrasound wave in the reflective cavity by controlling the at least one transducer of the ultrasound probe, said first ultrasound wave generating a backscattered ultrasound wave in the reflective cavity;
cause the at least one transducer to acquire a backscattered signal in response to detecting the backscattered ultrasound wave in the reflective cavity;
determine whether an insonification can be safely performed by:
	computing a similarity value between said backscattered signal and a predefined reference signal; and
comparing said similarity value with a security threshold to determine whether an insonification can be safely performed; and
cause the at least one transducer of the ultrasound probe to emit at least one second ultrasound wave in the reflective cavity to treat the living tissues if it is determined that an insonification can be safely performed, said at least one second ultrasound wave being transmitted to the living tissues, focused on at least one target point of the living tissues and generating a pressure pulse sufficient to result in cavitation at said at least one target point,
wherein the system is configured to select the predefined reference signal in a predefined reference signal database associating predefined reference signals with temperatures of the reflective cavity that are measured by the thermometer, and
wherein a multi-diffusing medium is located in the reflective cavity, the medium containing scatterers which cause a multiple scattering of the at least one first ultrasound wave and the second ultrasound wave.

2. (Cancelled) 

3. (Cancelled)

4.  (Previously Presented) The system according to claim 1, the system being configured to emit the at least one second ultrasound wave by driving the at least one transducer of the ultrasound probe with a predefined treatment signal,
and for selecting the predefined treatment signal in a predefined treatment signal database associating predefined treatment signals with temperatures of the reflective cavity. 
5.  (Currently Amended) The system according to claim 1, the system being configured so that said at least one first ultrasound wave does not generate a pressure pulse sufficient to result in cavitation in the living tissues
6.  (Currently Amended) The system according to claim 1, the system being configured so that said at least one first ultrasound wave is transmitted to the living tissues, focused on at least one target point of the living tissues, and configured so that said at least one first ultrasound wave generates a pressure pulse sufficient to result in cavitation at said at least one target point
7.  (Currently Amended) The system according to claim 6, the system being configured so that said similarity value between said backscattered signal and
8.  (Currently Amended)  The system according to claim 6, the system being configured so that said predefined reference signal is indicative of a cavitation at said at least one target point of the living tissues resulting from a pressure pulse generated by said at least one first ultrasound wave.
the system being configured so that said predefined reference signal is a function of a backscattered signal acquired in at least one previous insonification,
	said previous insonification is performed prior to the step of emitting at least one first ultrasound wave in the reflective cavity,
	said previous insonification comprising: 
emitting at least one ultrasound wave in the reflective cavity by controlling at least one transducer of the ultrasound probe, said at least one ultrasound wave being transmitted to the living tissues and focused on at least one target point of the living tissues, said at least one ultrasound wave generating a backscattered ultrasound wave in the reflective cavity; and
acquiring a backscattered signal in response to said backscattered ultrasound wave in the reflective cavity by controlling the at least one transducer of the ultrasound probe,
a function of an average of a plurality of backscattered signals acquired from a respective plurality of previous insonifications.

10. (Cancelled) 
11.  (Currently Amended) The system according to claim 1, the system being configured so that the at least one second ultrasound wave is transmitted in the living tissues through a window formed in the reflective cavity.
12.  (Currently Amended)  The system according to claim 1, the system being configured so that the at least one second ultrasound wave is emitted by driving the at least one transducer of the ultrasound probe with a predefined treatment signal whose duration is less than 10 milliseconds, 
	wherein the duration of saidthe pressure pulse generated by the second ultrasound wave at the at least one target point of the living tissues

14.  (Currently Amended)  The system according to claim 15, the system being configured so that a duration of a pressure pulse generated by each second ultrasound wave of the sequence of second ultrasound waves is less than 50 microseconds.
15.  (Currently Amended)  The system according to claim 1, the system being configured so that said treating the living tissues comprises controlling the at least one transducer of the ultrasound probe to successively emit a sequence of second ultrasound waves in the reflective cavity, said second ultrasound waves being transmitted to the living tissues, respectively focused on a plurality of respective target points of the living tissues, said second ultrasound waves being electronically steered to scan a treatment region of the living tissues formed by said plurality of target points.

16.  (Currently Amended) A method for calibrating a system for secure ultrasound treatment of living tissues according to claim 1, the method comprising putting the reflective cavity of the system in acoustic communication with living tissues;
	the method further comprising at least the successive steps of:
adjusting a temperature of the reflective cavity to a predefined temperature; 
	emitting at least one first ultrasound wave in the reflective cavity by controlling the at least one transducer of the ultrasound probe of the system, said first ultrasound wave generating a backscattered ultrasound wave in the reflective cavity;
acquiring a backscattered signal in response to the backscattered ultrasound wave in the reflective cavity by controlling the at least one transducer of the ultrasound probe; and

17.  (Currently Amended) A system for secure ultrasound treatment of living tissues, said system comprising:
	an ultrasound probe comprising a reflective cavity in acoustic communication with living tissues to transmit ultrasound waves to said living tissues and at least one transducer;
a thermometer for measuring a temperature of the reflective cavity;
means for controlling the at least one transducer of the ultrasound probe to emit at least one first ultrasound wave in the reflective cavity, said first ultrasound wave generating a backscattered ultrasound wave in the reflective cavity; 
	means for controlling the at least one transducer of the ultrasound probe to acquire a backscattered signal in response to detecting the backscattered ultrasound wave in the reflective cavity; 
	means for determining whether an insonification can be safely performed by:
computing a similarity value between said backscattered signal and a predefined reference signal; and
comparing said similarity value with a security threshold to determine whether an insonification can be safely performed; and
means for controlling the at least one transducer of the ultrasound probe to emit at least one second ultrasound wave in the reflective cavity if it is determined that an insonification can be safely performed, said at least one second ultrasound wave being transmitted in the living tissues, focused on at least one target point of the living tissues and generating a pressure pulse sufficient to result in cavitation at said at least one target point,
the system being configured to select the predefined reference signal in a predefined reference signal database associating predefined reference signals with temperatures of the reflective cavity that are measured by the thermometer,
wherein a multi-diffusing medium is located in the reflective cavity, the medium containing scatterers which cause a multiple scattering of the at least one first ultrasound wave and the second ultrasound wave.

18.  (Currently Amended) A method of operating the system of claim 1, the method comprising:
	emitting at least one first ultrasound wave in the reflective cavity by controlling the at least one transducer of the ultrasound probe, the first ultrasound wave generating a backscattered ultrasound wave in the reflective cavity;
	acquiring a backscattered signal in response to detecting the backscattered ultrasound wave in the reflective cavity;
	computing a similarity value between the backscattered signal and a predefined reference signal;
	comparing the similarity value with a security threshold to determine whether an insonification can be safely performed;
	responsive to determining that the insonification can safely be performed, emitting at least one second ultrasound wave in the reflective cavity to treat the living tissues, said at least one second ultrasound wave being transmitted to the living tissues, focused on at least one target point of the living tissues and generating a pressure pulse sufficient to result in cavitation at said at least one target point.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: A prima facie finding of obviousness was not found in view of the prior art.  Namely, the combined use of a thermometer and an ultrasound probe for the purposes of generating a therapeutic cavitation event within living tissue through the use of a multi-diffusing medium containing scattering components, would not have been obvious to one having ordinary skill in the art with the prior art in view.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JASON M IP/Examiner, Art Unit 3793